Citation Nr: 0606760	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-08 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder to include as secondary to 
service-connected status post gastrectomy, partial with 
gastroduodenostomy.

2.  Entitlement to a rating in excess of 40 percent for 
service-connected status post gastrectomy, partial with 
gastroduodenostomy. 

3.  Entitlement to a total disability evaluation for 
compensation purposes based upon individual unemployability 
(TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1958 to March 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The RO confirmed 
and continued a 40 percent evaluation for status post 
gastrectomy, partial with gastroduodenostomy and denied 
entitlement to service connection for schizophrenia, 
undifferentiated type, on a direct basis and as secondary to 
the service-connected gastric condition.

This matter also arises from a rating decision in December 
2003 wherein the RO denied entitlement to a TDIU.  

The Board notes that there are prior final Board decisions 
dated in October 1979 and October 1981 on entitlement to 
service connection for a psychiatric disorder to include as 
secondary to the service-connected gastro-intestinal 
disorder.  Accordingly, the issue is characterized as shown 
on the first page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Our review finds that after the issuance of the Supplemental 
Statement of the Case (SSOC) in November 2004 and prior to 
certification of the appeal to the Board in September 2005, 
the veteran submitted additional evidence to the RO on his 
pending claims.  However, the veteran did not execute a 
waiver of initial review of that evidence by the RO; thus, 
the Board is not able to consider the evidence in the first 
instance in the present appeal.

In addition, evidence of record shows that the veteran is in 
receipt of benefits from the Social Security Administration.  
An Award Letter dated in January 1978 indicates that the 
veteran was awarded disability benefits from July 1977.  At a 
VA examination in September 2004, the veteran reported that 
he was receiving Social Security benefits.  The U. S. Court 
of Appeals for Veterans Claims (Court) has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claim.

Given the foregoing, and to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

2.  After undertaking any other 
development deemed essential in 
addition to that specified above, the 
RO should re-adjudicate the veteran's 
claims, to include consideration of the 
evidence submitted after the SSOC 
issued in November 2004.  If any 
benefit sought on appeal remains 
denied, the appellant should be 
provided a Supplemental Statement of 
the Case (SSOC). The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations. An 
appropriate period of time should be 
allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

